DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Figs 6-7) in the reply filed on November 4, 2020 is acknowledged.

Claim Objections
Claims 9, 14, 21 are objected to because of the following informalities:  
Claim 1 recites “first/second/third/fourth end” but Claim 9 now recites “first/second/third/fourth arm end” where it is suggested to stay consistent with claim terminology. Claim 1 can be amended to recite “arm end” or Claim 9 can be amended to remove “arm.”   
Claim 14 line 6 should recite “first [[B]]breakaway portion”.
Claim 21 lines 6 should recite “first [[B]]breakaway portion”.
Claim 21 lines 13 should recite “second [[B]]breakaway portion”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1(and its dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first face" and “the third face” in second to last line of claim 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat with art as best understood.
Claim 9 recites the limitation "a first face" and “a third face” in lines 1 and line 2 respectively.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if applicant is referring to the first and third faces already recited in claim 1 or different faces. For examination purposes, the examiner will treat it as referring to the faces already recited in claim 1. 
	It is noted that applicant argues that this office action can not be a Final Rejection if claim 11 is rejected because claim 11 was not previously rejected. It is noted that the previous office action incorrectly labeled the rejection for claim 11 as “claim 12.” See Page 10 of the last office action. In other words, claim 11 was in fact rejected but had a typographical error labeling it as claim 12. As such, applicant’s arguments regarding the finality is not persuasive as claim 11 was rejected previously and the rejection for claim 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated Doose US 9,198,692.
Regarding Claim 1, Doose discloses an anchor (Fig 9) coupleable to a bone, the anchor comprising:
a head (#16, Fig 2) including distal head portion and a proximal head portion (proximal and distal portions thereof), the proximal head portion open at a proximal end of the head (as seen in Fig 2 near ref #16); 
a shank (#12) extending distally from the distal head portion, the shank including a threaded portion (#14) configured to engage the bone; 
a first extension (#30a, Fig 1, 6, 9) comprising: 
a first breakaway portion (#32a, Col 3 lines 55-60) coupling the first extension to the proximal head portion (Fig 6), the first extension separable from the head at the first breakaway portion (Col 3 lines 55-60);

a first proximal support (#36, as seen in Fig 9) coupled to the second end of the first elongate portion, the proximal support extending transverse to the longitudinal axis (Fig 9, extends generally perpendicular to the longitudinal axis); and 
a second extension (#30b, Fig 1, 6, 9) opposing the first extension, the second extension comprising: 
a second breakaway portion (#32b, Col 3 lines 55-60) coupling the second extension to the proximal head portion (Fig 6), the second extension separable from the head at the second breakaway portion (Col 3 lines 55-60);
a second elongate portion (where #30b is pointing to in Fig 4) extending from a first end proximate the first breakaway portion to a second end along a longitudinal axis of the anchor (Fig 4), the first elongate portion including a length sufficient to extend the second end outside an incision when the shank is engaged in the bone (Col 3 lines 60-65, it is noted that both extensions can extend past an incision); and 
a second proximal support (#36, as seen in Fig 9) coupled to the second end of the first elongate portion (as seen in Fig 9, the supports #36 can be pressed against each other such that the second proximal support can be coupled to the first elongate portion)(alternatively, see Fig 9 where the second proximal support #36 is coupled to the second elongate portion), the proximal support extending transverse to the 
the first proximal support portion and the second proximal support portion separated in a first condition (as seen in Fig 9) and engaged to transfer forces there between in a second condition (Fig 9, 14,  Col 4 lines 20-25, the extensions can be pressed towards each other such that the proximal support portions engage each other and transfer opposing forces to each other); and
wherein the first and second extensions comprise a threaded portion (#42, Col 4 lines 30-35 where threads #42 match threads #26, Col 3 lines 35-40) on internal faces of the first and second extensions (Fig 5, Col 4 lines 30-35), the threaded portion extending distally from the first and second extensions into the head portion (Fig 1, 5, Col 4 lines 30-35),
wherein the first pair of arms comprises a first arm and a second arm (two arms #36, Fig 9) and the second pair of arms comprises a third arm and a fourth arm (two arms #36, Fig 9),
the first arm terminates at a first end (end of the first arm #36 that faces the third arm #36, Fig 9), the second arm terminates at a second end (end of the second arm #36 that faces the fourth arm #36, Fig 9), the third arm terminates a third end (end of the third arm #36 that faces the first arm #36, Fig 9) proximate the first end (Fig 9), and the fourth arm terminates at a fourth end (end of the fourth arm #36 that faces the second arm #36, Fig 9) proximate the second end (Fig 9), and
wherein the first face (face at the first end) of the first arm and the third face (face at the third end) of the third arm separated in the first condition (as seen in Fig 9) and 


Regarding Claim 2, Doose discloses the head includes a first side (#22a, Fig 2) and a second side (#22b, Fig 2) each open to substantially form a u-shape (#24) adapted to receive a connecting rod (able to receive rod #50, Fig 17). 

Regarding Claim 3, Doose discloses the first proximal support portion further comprises a first pair of arms  (#36, Fig 9, where there are two arms, one in the front of the extension and the other in the back of the extension) extending transversely to the longitudinal axis of the anchor toward the second proximal support (Fig 9), and wherein the second proximal support portion further comprises a second pair of arms (#36, Fig 9, where there are two arms, one in the front of the extension and the other in the back of the extension) extending transversely to the longitudinal axis of the anchor toward the first proximal support (Fig 9). 



Regarding Claim 9, Doose discloses the first arm end includes a first face (see claim 7 above, Fig 9), the second arm end includes a second face (see claim 7 above, 

Regarding Claim 10, Doose discloses first face and second face are coplanar along a first plane and the third face and fourth face are coplanar along a second plane, the first and second planes substantially parallel with each other (See Fig below, Fig 9, 14 where the faces are coplanar with each other and the first and second planes extends through the longitudinal axis). 


    PNG
    media_image1.png
    640
    683
    media_image1.png
    Greyscale


(See top page 10 of the Office Action mailed on 1/8/2021, where the rejection for the rejection for claim 11 was incorrectly labeled as “claim 12” but the text is that of claim 11, see Response to Arguments below). Regarding Claim 11, Doose the first face and the third face are substantially parallel with each other in the first condition and the second face and the fourth face are substantially parallel with each other in the first condition (Fig 4, 9 14 where the faces can be slightly separated from each other in the 

Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doose US 9,198,692.
Regarding Claim 14, Doose discloses an anchor (Fig 9) coupleable to a bone, the anchor comprising: 
a head (#16, Fig 2) including distal head portion and a proximal head portion (proximal and distal portions thereof), the proximal head portion open at a proximal end of the head (as seen in Fig 2 near ref #16); 
a shank (#12) extending distally from the distal head portion, the shank including a threaded portion (#14) configured to engage the bone; 
a first extension (#30a, Fig 1, 6, 9) extending from a first breakaway portion (#32a, Col 3 lines 55-60) coupling the first extension to the proximal head portion (Fig 9, Col 3 lines 55-60), the first extension forming a first semi-cylindrical wall (Figs 1, 6, 9,  where the extension is semi-cylindrical, matching the shape of the head #16 and fitting within cylindrical opening #74, as seen in Fig 10, 14) extending parallel to the longitudinal axis with the head (Fig 1, 4, the head and extension are axially aligned) and including a length extendable beyond an incision when the shank is engaged in the bone (Col 3 lines 60-65), 
the first extension comprising: 

a second extension  (#30b, Fig 1, 6, 9) extending from a second breakaway portion (#32b, Col 3 lines 55-60) coupling the second extension to the proximal head portion (Col 3 lines 55-60), the second extension forming a second semi-cylindrical wall sharing the longitudinal axis (similar to the first extension as discussed above) with the head and including a length extendable beyond an incision when the shank is engaged in the bone (Col 3 lines 60-65), 
the second extension comprising: 
a second support (#36, Fig 9) coupled to a proximal end of the second semi-cylindrical wall, the second support extending transverse to the longitudinal axis (Fig 9, extends generally perpendicular to the longitudinal axis), the first support and the second proximal support separate (as seen in Fig 9) and engageable to transfer forces there between (Fig 9, 14,  Col 4 lines 20-25, the extensions can be pressed towards each other such that the proximal support portions engage each other and transfer opposing forces to each other). 

Regarding Claim 15, Doose discloses the first breakaway portion (#32a) includes a thickness that is smaller than a thickness of the first semi-cylindrical wall (as can be seen in Fig 6 where #32a is of a reduced thickenss to allow it to break off, Col 3 lines 55-60). 

Claim 16, Doose discloses the first semi-cylindrical wall and the second semi-cylindrical wall together substantially have a geometric shape of a hollow cylinder (as discussed above in claim 14, the first and second semi-cylindrical walls form a hollow cylinder that fits within cylindrical opening #73) about the longitudinal axis (see 112 rejection above, where the longitudinal axis would be generally located in the middle of the hollow cylinder), the first semi-cylindrical wall and the second semi-cylindrical wall separated by a pair of longitudinally extending slots (#40, Fig 1) configured to receive a connecting member (#50, as seen in Fig 17) therethrough. 

Regarding Claim 17, Doose discloses the first support comprises a first arm terminating at a first end (end of the first arm #36 that faces a third arm #36, Fig 9) and a second arm terminating at a second end (end of the second arm #36 that faces a fourth arm #36, Fig 9), and wherein the second support comprises a third arm terminating at a third end (end of the third arm #36 that faces the first arm #36, Fig 9) and a fourth arm terminating at a fourth end (end of the fourth arm #36 that faces the second arm #36, Fig 9). 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. The applicant argues that Doose does not “discuss engagement of the arms following separation at the joint 36” and “the arms 30 are not shown nor discussed as being engageable after separation”.  While Doose does not disclose this point specifically, there is nothing in Doose that precludes the arms for engaging each other after separation. In other words, when the arms are pulled apart . 


    PNG
    media_image2.png
    344
    410
    media_image2.png
    Greyscale

It is noted that it is not necessary for the applied reference to expressly disclose or describe a particular element or limitation of a rejected claim word for word as in the rejected claim so long as the reference inherently discloses that element or limitation. Standard Havens Products Inc. v. Gencor Industries Inc., 953 F.2d 1360, 21 USPQ 2d. 1321 (Fed. Cir. 1991).

With regards to Claim 11, it was not explicitly identified in the office action mailed January 8, 2021 due to the examiner inadvertently labeling the rejection for Claim 11 as “Claim 12.” See top of page 10 where Claim 11 is rejected and the text is clearly that of Claim 11 and not of withdrawn Claim 12. In this current office action, the only thing that has changed is the identification of Claim 11 and the rejection of claim 11 in this office action is not new but the same from the previous office action (see top of page 10 of the office action mailed 1/8/2021). 
In short, the prior art rejections are the same from the last office action but a new 112 rejection is being made in view of applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (see 112 rejections above) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773